Case: 13-7026    Document: 13     Page: 1    Filed: 04/25/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                 ROBERT M. CHAPMAN,
                  Claimant-Appellant,
                             v.
    Eric K. Shinseki, SECRETARY OF VETERANS
                       AFFAIRS,
                  Respondent-Appellee.
                __________________________

                        2013-7026
                __________________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 11-1839, Judge Kenneth B. Kra-
 mer.
               __________________________

                      ON MOTION
                __________________________

  Before RADER, Chief Judge, DYK and WALLACH, Circuit
                        Judges.

 PER CURIAM.
                         ORDER
     The Secretary of Veterans Affairs moves for the court to
 dismiss this appeal. Roger M. Chapman has not responded
 to that motion.
Case: 13-7026     Document: 13     Page: 2    Filed: 04/25/2013




 ROBERT CHAPMAN V. SHINSEKI                                  2


     While serving in the Air Force from November 1958 to
 October 1962, Mr. Chapman was injured from a close range
 air compressor explosion. As a result of that incident, Mr.
 Chapman subsequently received Department of Veterans
 Affairs (DVA) disability compensation benefits for bilateral
 tinnitus and bilateral hearing loss.
     Approximately 48 years after his discharge from ser-
 vice, Mr. Chapman filed a claim for an acquired psychiatric
 disorder, including dysthymic disorder. He asserted that
 he was entitled to service connection on the ground that the
 in-service explosion had given him difficulty in dealing with
 stress over the years. Alternatively, Mr. Chapman con-
 tended that the ringing in his ears attributed to his psychi-
 atric condition, thus entitling him to service connection on a
 secondary basis. See 38 C.F.R. § 3.310.
     After receiving the claim, a regional office of the DVA
 arranged for Mr. Chapman to receive a medical examina-
 tion. Following that examination, the DVA examiner
 prepared a report in which it was noted that Mr. Chapman
 had described emotional trauma stemming from the
 breakup of his marriage and the strained relationship with
 his son. The examiner concluded that Mr. Chapman’s
 “serious and tumultuous divorce that caused him to lose a
 substantial amount of money, a partner of many years
 whom the Veteran felt had betrayed him, and a disconnec-
 tion from his son” was “more likely than not the etiological
 cause of the Veteran’s acquired psychiatric disorder,”
 instead of his tinnitus. The examiner further concluded
 that Mr. Chapman’s dysthymia was not related to, or
 aggravated by, his service or tinnitus.
     In light of that report, the regional office denied enti-
 tlement to service connection. The Board of Veterans
 Appeals (Board) sustained that ruling on the ground that a
Case: 13-7026     Document: 13      Page: 3    Filed: 04/25/2013




 3                                ROBERT CHAPMAN V. SHINSEKI



 nexus between Mr. Chapman’s current disability and
 service had not been established.
     Mr. Chapman then appealed to the Court of Appeals for
 Veterans Claims (Veterans Court). Addressing Mr. Chap-
 man’s argument that his psychiatric condition was related
 to the explosion that occurred in service, the Veterans
 Court noted that the only evidence that supported that
 contention was Mr. Chapman’s own lay statements, and
 that while relevant, the Board had found them not credible
 on their own to establish service connection in light of the
 DVA medical examiner’s opinion and the gap between
 service and the first complaints of a psychiatric condition.
 Finding the Board’s decision was not clearly erroneous and
 was supported by a plausible basis in the record, the Veter-
 ans Court affirmed. This appeal followed.
     Our jurisdiction to review decisions of the Veterans
 Court is limited by statute. Under 38 U.S.C. § 7292(a), this
 court has jurisdiction over rules of law or the validity of any
 statute or regulation, or an interpretation thereof relied on
 by the court in its decision. This court may also entertain
 challenges to the validity of a statute or regulation, and
 may interpret constitutional and statutory provisions as
 needed for resolution of the matter. 38 U.S.C. § 7292(c). In
 contrast, except where an appeal presents a constitutional
 question, we lack jurisdiction over challenges to factual
 determinations or laws or regulations as applied to the
 particular case. 38 U.S.C. § 7292(d)(2).
     In his informal brief, Mr. Chapman primarily contends
 that the Board and Veterans Court failed to properly
 comprehend the facts in his case that he suggests entitle
 him to a reversal of the Veterans Court’s decision, and an
 award of service connection. However, Mr. Chapman fails
 to present any argument that the Veterans Court misinter-
 preted a statute or regulation or that his case involves a
Case: 13-7026         Document: 13    Page: 4    Filed: 04/25/2013




 ROBERT CHAPMAN V. SHINSEKI                                    4


 constitutional issue that would support that contention.
 Instead, Mr. Chapman appears to present only a factual
 disagreement with the Board and Veterans Court over
 whether he is entitled to service connection. This court
 does not have jurisdiction to review such factual issues.
     The only other argument that Mr. Chapman appears to
 raise is that the Veterans Court should have applied the
 benefit of the doubt rule. See 38 U.S.C. § 5107(b). But Mr.
 Chapman presents no argument that can be construed to
 suggest the Veterans Court misinterpreted that statute,
 and it appears the benefit of the doubt rule was not applied
 here because the Board and Veterans Court concluded that
 the facts were not in equipoise. To the extent that Mr.
 Chapman seeks to challenge that conclusion, that issue too
 is outside of this court’s limited jurisdictional review.
     Because Mr. Chapman has presented no arguments
 over which we have jurisdiction, we dismiss.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The motion is granted. The appeal is dismissed.
       (2) Each side shall bear its own costs.

                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk

 s26
 ISSUED AS MANDATE: April 25, 2013